'




                                             Septem ber8, 2019        CLERK'S oFF)cE U.s. DIsT.coun'r
                                                                             AruyxcijBuRq vA
                                                                                  FILED

                                                                             sEP g$ 2219
    PEU Y,LIVING STON ,DAW SO N & RICHA RDS
    925 M ain St, Suite 300 Lynchburg VA 24504                            JU
                                                                         sy;    C.       'CLURK .

    PO Box 1080,Lynchburg VA 24505                                             oE     cuuax


    RE:C rvstalVL Rivers v United States etal I Case No 6:18-cv-00061


    DearM r.Mooney


        Irecei
             ved yourletterofofferattem pting to negotiate with m e,dated Septem ber3,2019 on

    September3,2019.Itappearsthatyoufiled the Ietterelectrpnically on September3,2019,
    along wi
           th the very mptionsyou offered to nptfile for21days. Because you have reneged on
    the offer,the clients offerand yourletterare nulland void,non-binding and are ofno Iegal

    effect.

        W hile Iwould considera realistic o#erofthe consideration owed to m e to rem ove the cloud

    on portions ofthe propqrty,Iwillnotentedain anyfudherfrivolous offersfrom yourclients.

    W ' kind r     rds, r
                        ;                    ,
    /                  ?    kw    5     '.
    f                  ;                 .-

       stalVL Rivers, o Se                       $
    38     d ForestRd, ite 6
    Lynchburg         1
    434-818-2921
    riversparalegalsewices@ gmail.com




    cc./clerkofthe Court
            -- -
.




    t
            Jtlne 5,2019
            Shana BeckLester
            serenityAcresFarm LLC        '
            5&R Faims
            2069 EverettRd,ForestVA 24551

            Ralph Beck
            BBoyzLLC aka BBoysLLC
            S'
             & R Farms
            5040 Cottontow n Rd,ForestVA 24551

            Christy B W estandJudySW ills.
            4988Cottontown Rd
            ForestVA 24551

            RE:4988 COH ONTOW N RD.A PORTION OFTAX M AP 99-3-1 .
                                                 bEM ANb NOH CE

            6ecrshanaand kalph,BBoyzLLC,BBoysLLC,serenil Acru Farm LLC,S&R Fcrm LLC,
            christy W es: cnd Judy W ills,

            Asyou.
                 grecwcre,there is ccloud on*he property referenced in&heabovesubject line.
            CVLR Fçrformcnce Herses dbc ormyself.cs1he ownerof inlprez: in1he cqn'
                                                                                 krcç'
                                                                                     t,hcve
            noèbeen pcid cqnsiderationtYou:erepcrly l'
                                                     o&hescle cnd conveycnceofAkepropertyon
            prcbou:Mcy6,2019.Theproperl wcssoldwithou:obtcining crelecsefrom myselfor
            removclfrem &he Bedford counly
                                         ' circui: cour#.I wcs no&nolified,or pdid considera&ion
            fer1herelecseef&heproperl cndI hcve.no1assigned myconlrcc:in#ereston#he
            properl .1
                     .fyouwish l'oseh le1hemctleryouwillneed'tohaveyourlùwyerconlcc:me
        t   wi&hin1he nextweek.

            Youhcvébeçnprovided wi&hc copy of;(i)1he beed d.cted April23,2019,l'hc:wasno#
            prçpcredcnddescribeincomple#ely;(iijccojyof#heseptember5,2016bemcndNo#e;
            (iii.
                )c BedfordçounlyIndèx Lis:indicclingCVLR Performcnce Horsescloudon'
                                                                                  the
            propertyanddescribin:l'
                                  heOplientoPurchcsecndFirs:Righ!ofRefuscl;(iv)ccopyof
            1he moxtrecen'
                         fM emorcndtlm of Lis Pendens recorded as Ins#rumenl No 180005258 in
            #he circui'fcndFederclCour&;(v)&heApril19,2016 6enerclAffidavit,InslrumentNo
            160003231,including Exhibils A cnd B;#he Februcry 16,2016 NoAice l'o exerciàe cnd
            purchcse*heproperly recordedwilhtheBedfoidcounlycircuitcour:cndccoqyof&he
            Op&ionl'
                   oPurchpsecnd Firs:Righ:bf RefusclAgréemen:signed by ShancLesl'çr(Beck)
            for 5&R Fcrm LLC.recorded inlhe.Bedford coun'ly Circpi'fCour:cs Instrument No
            070006380;@i)acopyo'
                               f&he Augusi30,2017 no&iceloReqllorFrqnkLqunderde;(vii)a
             copyof#hesep&ember8,1018Noèicel'oRctphBeck;(viii)ccopyof#heMLS Agen:Uelcil
             Reporlcsof 10/9/1è indicc&ing cCloud on&hdTi&leo'
                                                             n*he Iislin: properl #306862;(ix)
        seplember5,2016
        Shana Beck Lester   '
        SerenityAcresFarm LLC
        S&R Farms
        2069EverettRd,ForeàtVA 245X1
        Ralph Beck
        BBoyzLLCakaBBofsLLC
        s&R Farms
        5040 Cottontown Rd,ForestVA 24551
                                            b:MANO kou cE
        Decr shcnc cnd zclph,BBoyz,BBoys,Serenily AcrM Fcrm,cnd S&R,

        You were bolh provided wilh 1he April24,2007 S&R lo W LR Op&îon lo PurchM e und First
        zighlof Refuscl,lhe Jcnudry 28,2016 Cecsecnd basis:bèmcnd leo er,#he Februcry16.
        2016 No*icelo PurchM e 1heproperl Iislçd intheS&R #e CVLR Opfioncnd FirsARigh:of
        Refuscl,Inslrumenl #070006380 which referenced remcining S4R Fdrms lcnd ncmed in
        Ins&rumenl# 030024202 recorded wi&h &he Bçdford coun'fy Clerk of &he cbirl'.
'


        I demcnd ' fhc'
                      fyou provide me wiTh Ahe.complel'e cçcounting of#he sqles,profi#s ecrned,
        liens,closin: documenls,H0D s'Mtzmenls,nelices Ao qIIScR homepwnersz'contrcct
        cgreemenYs,relecsesfrom CVLR cndS&R,upgrcdesof eachand everyacreofyhe
        remcining s&2 Fqrms Icnd including qny slruclures orhomeg buill since Aprïl24,2007
        including ecchoneof&heremcining 17: SC2 Iols,1heptdlng cenlxr,*hecmeniliespcrcelcnd
    .
        cIlrcw Icnd,no lal'
                          çrThan Sep
                                .  *
                                     Aember 24,2016 Sô l'ha:we can procçed wiAh c complele
                                        .
                                                      #           '   '''              -   .

        wclk through cndse1 up #h: closing of #he property wiAhin 90 d% s cf&er1he pccounlin:
        cnd'Ienclïze are cômplelek

        H M E IS OF THE ESSENTE.

        I remcin ourr ru                x         ,
                                %                         .
                                    l       N .                   -

        Crys*clULRivers                                       .
        CVL; FerI0Y GRCC HOPS ''            '
        540-816-9905
        '
        serenecreekrune col-com

        Enc/ 4
        Cc/sereneCreekRunAssociction(HOA)
          03/24/201612:15PM                                  Bex ord Coxm ïy
                                                                  H dex List
         Land:1/4/1993to3/24/2016                           SearchCrideria
         M sdm-ages:l/l/lg23to2/25/2016                     A11Indexes .
'
    --
         UCCs:11/28/1984to2/19/2016                         NameSearoh-Business:ovlr
'
         Judgments:1/4/1988to3/24/2016
         W il1s:1/1/1991to 3/24/2016
         CiW l:12/5/1997to 1/4/2013
         CHmina1:1/2/1999to1/10/2013
         GeneralM isc:1/1/1990to2/29/2016
         Bon& :1/3/1967to3/24/2016
         +Instnonentf.
                     racorzxcffonofaprevîouslkrecordedfzl
                                                        afrl/
                                                            zzldnf -Instnzmentp= beencorrected   .
         1      +                                                      .
         Mpsinçssn pc astName.'CVLRPBRFORMANW HORSES(Landlv'
              Series         E-Grantee
               Instrum ent#  070006380
               Type         'OP
               Reccrded      04/24/2007
             ReverseParty CRY STAL VL RIVBRS
             Dwsiriptinn ' OPH ON TO PURCR A9B & FTR9TRIGHT OF REFUSAL
                                                                                      N O TICE




        On thbg16 day ofFeb . ,2016,CVLR :      PERFOR        CE H ORNES,does
        hereby pve
                ' properN OX CE to S& R F%A'm ,LLC and itsm em bersandm anagers
        R alph Beok and Shana Beck Lesteq to purchu etkeproperty lisvted in the S&R                                                              .

        Fnrm qLLC to Cc R p ekfovm ance H orses Option aud rh'stR ightofR elnqal
        D oc7;= ent#070006380 com plm' g w iththeterm qofthe Opdon audH stW ghtof
        ltefasal
                                              .                                                               *

         ThisN oticeshallbe deem ed efeodveupon delivéry
         Tim eandplaceofoloàm
                            ;.g
                              * shallbe decidedby t:ePurohazor
         Tim eisto beregarded asoftkeessence

    '        -                    -
                     .        .
Z   ,.

                 -
                     z. % 'X w nN                      - w..
                                                                 r
                         x.   x
,

                     x xN.q,
                           Y-vX w- w.ra .x
                           *- Aw
                                                                '          Xa;
                                                                             .
                              .. sAj                            N$yy
                                                                   .
                                                                   u         lj
                                                                             '                            .                      .
                               s s qs
                                  q.
          zyes:'vt, -verlj7           .
                                                  er       '.    ,
                                                                  N à
                                          .
                                                       .          . 2%
        FoFbp        LR PBRF                                    -B;IBZSES


         COM M ONW EALTH OFVIRGINIA
         CIW OFLYNCHBURG

         l beoo-
         z<.   tcm..
                   hCtecautxe.
                             c .aNot
                                   '
                                   arypubl
                                         fcInandfor             .
                                                                  the crty olLynchburs In the
         Com m onwealth ofW rglnïaado cel
                                       '
                                         ffythatCr
                                                 yst
                                                   'alVLRker
                                                           s,whose  signature appears abovezhas
        acknowledgedthes'amebeforemethIs1.6*dayofFebrualy,2016                                                                            '
                                                                                                                                 ''''''''J
        Mycommissionexyres 3 t
                             3k$t%                                                                .                   sxssv'1'
                                                                                                                             J nx ,z
                                                                                                                                          ',
                                                                                                                     e oxo.s ..:-0..J. zz
                                                                                  -   .   -   -       -


                               .                                                                                    h.zb .-Jov .s s
                                                                                                                        .             Aty .
                                              N. . t                                  U.
                                                                                       L                          cy'
                                                                                                                    cV*.
                                                                                                                       z= pusuc
                                                                                                                             m:f---g.1
                                                   '
                                                                       -
                                                                       .                                      ,

                                              o            publlc                                                 s + ? J?sczzoso              l'
                                                                                                                                                i
                                                                                                                                                g
                                                                                                                                                q:
                                                                                                                     : y.uvcogyysjogya js.j
        NoturyRegNo-.19vT îte
                   u-                                                                                             :l'
                                                                                                                    SNb
                                                                                                                      w -. ap svpl tws .   -ss
                                                                                                                      -k-
                                                                                                                        423p----..
                                                                                                                        z'R L:   K...c.
                                                                                                                                      .-- qkxhxx
                                                                                                                                      yqlo
                                                                                                                            z,',rl,,;,Iç.%%x
'




                                                                                                                        noseono-                          yzsyavsms cxrax                                                                                                                       N .a w

                                                                                                                             '
        .                                      .
                                                                .                                          .
                                                                                                                            .
                                                                                                                                                                   -
                                                                                                                                                                           .
                                                                                                                                                                               -
                                                                                                                                                                                                  .           . .             (-
                                                                                                                                                                                                                              .)-)-
                                                                                                                                                                                                                               .  ()()()(5:j13
                                                                                                                                                                                                                                             .g&
                                                                     '
                                                                         0.'
                                                                           .N'YD'
                                                                                '.-P ''
                                                                                      *@H.A
                                                                                          . S-E AN.b. - '' œ                                                           '                   -.qI.. ..5 .L.A '' .                                   -'           -
                             .Z            *            .                                                                                                                                       .. o
                                                                                                                                                                                                              e



                                                                                                                                                                                             q                            .
                                                                                                  .                              J                .                                                                                                                .



                                                                                                                        .   N            .
        .
                '                                           OPTI
                                                              . ONTO pm                                         . E' 'U. ' . M'6 : OFREX S.A*L'A**' '                                                                 .-
                                                                                                                                                                                                                       u>*' del
                                                                                                                                                                                                                              x'lw+y
                                                                                                                                                                                                                                   .n
            .                          '
                                           slm'wR-. Ke e- m k'nnwn(!: se
                                                                       '11:+'(50Yim.. 'of.<'1
                                                                                          .
                                                                                            ..FeM, Y'   d'''AcIVLRl-' #own'
                                                                                                                          e'
                                                                                                                           r'                                                          ' '
                                                                                                                                                                                                                                                                                                  -
                                           ztndftple
                                                   '.e o:
                                                        f P ehmmca14    'er we-stah'      lM . yd' . *4. œ aqn ... V
                                                                                   f-zh' Wl                        'F*
                                                                                                                     1de lf .
                                                                                                                                                                                   .


                                           APr1
                                              *1l2X 7..                                                                          .                                                 '                                       '                      -                                    .                              .
                                               sall
                                                  aree-el
                                                        .o.eon andxe.1l /nlI '-n-
                                                                                lm pl-n                                                                                        of<AD
                                                                                                                                                                                   .
                                                                                                                                                                                   'FcmI1t..' -firx.ïkem s
                                                                                                                                                                                                         .T
                                                       3M 942
                                                           * X. T-W * 9.-+ !+/-63.    92KCœid '9-A-28W-74.%'ACuIlu -C'
                                                                                                                     hls*- e ed - ' -ln                                                                                                                                                                          '
                                                        rrwholec -'.*. %'
                                                                        tke
                                                                        , * o un
                                                                               da-'
                                                                                  .nzl . c -lheresr
                                                                                                  -'D'n''
                                                                                                        -of 'hR-.
                                                                                                               * 1(
                                                                                                                  -Tu. * 9-3-3*/-18a5.A0                                                                                                                                                   '
                                               n e '.                             .   c% otmt                   <tA w1llI.
                                                                                                                         ' f-
                                                                                                                            tR-'
                                                                                                                               -nïlw '- ddo ''($1'
                                                                                                                                                 5,- .
                                                                                                                                                     m ),                                             .                                                                                               .
                                                       -
                        ''
                                                  txl- w,
                                                        w,ocl.3
                                                              :s.>
                                                                 ' de'--
                                                                       m'q .'
                                                                            ïn
                                                                             'l:hnwlJuNf''' ..    ' *m. -         -
                                                                                                                  Az*'.f- xœ' '
                                                                                                                              lnnz
                                                                                                                                 q: 'ss'
                                                                                                                                       al                                                                                                                                                  -
.
                                               W.Rl
                                                  -
                                                  .w''
                                                     w ..!x. %4*rII.b..)j'kr '.o'jfjj
                                                                                    eol4.
                                                                                        0
                                                                                        *p..-.'Imo . 4ê--'
                                                                                                         ,.
                                                                                                          o= . .* .qI-
                                                                                                                     .Iu.o'
                                                                                                                          fo'e eaITo
                                               Btr'hno''
                                                       fhealydx d- r-
                                                                    lu el'Pr.o.                                                                   <           ''                           '                                                                                                    ''
                                                                                                                                                                                             œe                                                                                            k
                                                   Tlfts            --11n.s'
                                                                           li1u!1iseble.%
                                                                                        '
                                                                                        * : 'K4. fAe'e
                                                                                                     '..e-1tBlo. y' ' er                                                                                                                      p'
                                                                                                                                                                                                                                               a-
                                                                                                                                                                                                                                                '.1.,-
                                                                                                                                                                                                                                                     ln                                . '                       .
                                                   fnct I'
                                                         w.rtlRleritrn-Gh
                                                                        .Ie 1o <elle 1:0*11' fe * - ,.' -''n..      -                                                                                                                            '



                                                                     .            ..                   Q ..                          :
                                                                    Ak. .
                                                                    .                  .
                                                                                       . .. .@             *
                                                            e lN N''. '**                             '*        @-*
                                                             .        .œ ':     .
                                                                                                                    .   N.g<a                                                          -                      .a                     .
                                                 ..     . @@ . @           .        # * . h. ..                                                                                                                                   * .         '
                                           .
                                                               N . . :.*..pw .
                                                       **w... ..
                                               @ . ..'.'                                         .                                                                         -
                                                                                                                                                                               -                                 ..p1
                                                                                                                                                                                                                 ,  z .'@           œ
                    *                                  œ #.                  .      '     *     *                                                                                                         ..%                     %Q*-@'.'                     e
                                                    .
                                                               e .:'
                                                                   '
                                                                   J ..@   @   *.*.6     * .                                                                                                                  œrœ @.G: e                                                   '                                          œ.
                             a
                                                     @ .--- <       1
                                                                    '
                                                                    !
                                                                    '
                                                                    1I
                                                                     L
                                                                     ti
                                                                      , .'. .. . .'
                                                                     .@ .%@I @           . .*                                                                                                                     .   x
                                                                                                                                                                                                                      .'.*
                                                                                                                                                                                                                         '. .,'!
                                                                                                                                                                                                                         .     i'!1!1
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                  .       .'                                                 .
    *           o
                                                       Fo
                                                        *r                        ' 'p.*.,eœ '. ,
                                                                                                '
                                                                                                .
                                                                                                  1** .
                                                                                                      -'-'
                                                                                                      , %.                                                                                   .
                                                                                                                                                                                                          F#* '--
                                                                                                                                                                                                                '4Se4R                    œ
                                                                                                                                                                                                                                              -#l-
                                                                                                                                                                                                                                                 IC                                                      '                      .
                                                                                                                                                                                                                                                                                                                                    *
                             j                                                                    *
                                                        '       .                             '                                                           .
                                                                                                                                                                                       .                                                                                           '                                                .
                                                                         œ                                                               .
                                                                                                                        œ                                          .                                                                                                           .
        .                         .                                      @                                                                                                                                        *           .                                                                                                     .
                                                                    @


                                       œ                    .                                                                                                                                                                 .               *                œ
                                                              C1 ../coqnty of Ba.(
                                                               2ty
                                                                '
                                                                                  1fo.rd'      .                                                                                                                                                                                                                                        '
                                                              Commonwzu. l'
                                                                          th o.f V.
                                                                                  iA1'gtnia    -          '          .                                                                                                                                                                 z
                                                            .   a fo.regotnu iustmalleht:was ac ogledgc.d hafote Me this 24*.
                                                                                                                            %                                                                                                                                                              .n                                   '
            '
                                                                         day 'of
                                                                             ''P .œA#rx-Q'
                                                                                      #* g'
                                                                                          .':007
                                                                                          *
                                                                                              *o 'by'Ck'
                                                                                                       yata'
                                                                                                      ''   l' ' Ql
                                                                                                               ''@va
                                                                                                                   .ta '
                                                                                                                       nnd.:oshana Be'ek.
                                                                                                                                        ..                                                                                                                                                                   .                          .
                                                                    -
                                                                    .
                                                                         N.#ar.
                                                                         '
                                                                               y..P
                                                                                  ..uhlm(z . j         aa.nvner.       4.nd..5:treator                                                                                                                                                      x            .
                                                                                      .,....   tl              .*    I @                      &l               @.                                 *           . :
    ><'. .. ..*                                                                            > .                      e.   .:                                    *                                                                                                   *                                 *
                                                                         H .eo ' ss on                                              .
                                                                                                                                         s
                                                                                                                                         ites
                                                                                                                                           w. . t - y,.-1s -
                                                                                                                                                         .4)                           jzl
                                                                                                                                 @*                         y,

                                                                                                                                              <                    -                                                                                                                                                       J.


                         *                                                                                                                                                                   %.                                                       *                                .
                                           -                                                                                                                                                              *




        .                                                                                 .                         *   !                                                                                                                                                                                        .-
                        *                                                                                                                a            *
                                                                                                                                                               @                                                                          @
                                                   *                                                                                       : œ.                                                                                       -
                                           .                                                                                             b .                   J                                                                                                   , z,                          .
                                  .                                                                                     . :
                                                                                                                        y
                                                                                                                        , y.>.
                                                                                                                          w w
                                                                                                                                             7.       .
                                           -q,-*!. . *e                           ..                            *                                                  '               *
        z.
         . .                                   , * 1 J                                *                                                  *                                                                                                                         *                                 * .. F ..
      f-J.Jr. .                       (
                                      *
                                      ;-
                                       .x9/                                                                                                                                                                                                           .                .                              - #.
                                                                                                                                                                                                                                                                                                         jh
                                                                                                                                                                                                                                                                                                          4.:
